Citation Nr: 0934738	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for the 
service-connected residuals of a chip fracture of the right 
fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision denied an 
increased (compensable) disability rating for the Veteran's 
service-connected residuals of a chip fracture of the right 
fifth toe.

The case was previously before the Board in September 2007, 
when it was remanded for a hearing to be conducted.  The 
Veteran has subsequently withdrawn his request for a personal 
hearing.  The Board now proceeds with its review of the 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a chip 
fracture of the right fifth toe are manifested by subjective 
complaints of pain and discomfort.  

2.  The Veteran's present disabilities of the right foot 
including, arthritis of the great toe, heal spur, and 
calcification of the plantar fascia muscle are not related to 
the service-connected chip fracture of the right fifth toe.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of chip fracture of the right fifth toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Code 5284 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2098).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  This notice was 
provided to the Veteran in a letter dated July 2005.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice with respect to 
the way that disability ratings and effective dates are 
assigned.  Id; See also Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  This notice was provided in 
July 2006, and the claim was readjudicated in a Supplemental 
Statement of the case dated May 2007.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions; a private medical 
opinion; VA treatment records; and, VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the Veteran's claim for an increased disability rating for 
his service-connected residuals of a chip fracture of the 
right fifth toe.

Disability evaluations are determined by applying the 
criteria set forth in th9.  The Schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In 
considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 838 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Veteran's service treatment records are complete.  
Treatment notes dated in late December 1953 state that he 
incurred a chip fracture of the base of fifth metatarsal of 
the right foot.  Initially he had swelling and edema which 
required reduction by bedrest and elevation of the foot.   A 
treatment note dated December 28, 1953 states "swelling gone 
- some tenderness - sent to hosp[ital] for cast.  Diagnosis 
fracture of foot.  Disposition limited duty."  Treatment 
records dated January 1954 reveal that the cast was removed.  
However, he subsequently had pain with walking which required 
treatment with heat and limited duty.  In September 1954, 
separation examination of the Veteran was conducted.  
Clinical evaluation of the Veteran's feet and lower 
extremities was "normal," with no abnormalities noted by 
the examining physician.  

The Veteran filed his claim for service connection in June 
1956.  In August 1956, a VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported a history inservice injury to his right foot.  He 
also indicated symptoms of swelling and pain radiating up to 
his ankle.  He stated that he "can't stay on his feet for 
long at a time."  Musculoskeletal examination of the right 
foot revealed:  no scars on the foot, no deformity, and good 
weight bearing support.  He was able to rise on his toes.  
There was no clavus and no callosity, although some soreness 
to pressure of the instep was noted.  X-ray examination of 
the right foot and ankle was negative for any noted 
abnormality.  The diagnosis was residuals of trauma to right 
foot with subjective pain and swelling.  A September 1956 
rating decision granted service connection for a chip 
fracture of the right fifth toe, and assigned a 
noncompensable (0%) disability rating.  

In June 2005, almost half a century after service connection 
was granted, the Veteran filed a claim for an increased 
disability rating for his service-connected right foot 
disability.  VA treatment records dated in May 2005, reveal 
that the Veteran first presented to VA for podiatry treatment 
for right foot and ankle pain at that time.  X-ray 
examination of the right foot and ankle was conducted in May 
2005.  The radiology report revealed: a heel spur; deposits 
of calcification within the plantar fascia muscle; and, mild 
degenerative joint disease of the first metatarsophalangeal 
joint of the great toe.  The Board notes that the Veteran 
incurred a chip fracture to his fifth toe, small toe, of his 
right foot during service, while the current x-ray evidence 
reveals arthritis of the great, or first toe.  The VA 
podiatry treatment records merely indicate an assessment of 
right foot pain and the Veteran was treated with custom 
orthotic inserts for his shoes.  

In September 2005, a VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner did not have 
access to the claims file.  The Veteran reported having right 
foot and ankle pain which he treated with nonprescription 
pain medication.  Treatment with elevation, heat, and 
orthotic inserts was also noted.  The Veteran reported being 
able to stand more than one hour but less than three hours 
and that he could only walk a few yards.  Tenderness, 
swelling, stiffness and instability of the right foot was 
reported as occurring on a weekly basis for up to two days.  
Physical examination of the right foot and ankle did not 
reveal any:  abnormal motion, crepitus, edema, effusion, 
fatigability, instability, muscle atrophy, heat, or weakness.  
Tenderness and painful motion of the first and fifth 
metatarsal heads was noted along with an antalgic gait.  No 
deformity, structural abnormality or evidence of abnormal 
weight bearing was found to be present.  After reviewing the 
May 2005 radiology reports, the diagnosis rendered was 
"degenerative joint disease and calcific deposits" of the 
right foot.

The Veteran submitted a medical opinion from his private 
physician dated October 2006.  This opinion stated that the 
present diagnoses of "arthritis, right foot, heel spur, 
plantar fascia muscle calcification" was related to the chip 
fracture in service.  This medical opinion was on a form.  It 
offered no rational for the opinion, nor did it indicate 
what, if any, medical records were reviewed in rendering the 
opinion.  

In February 2007, another VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported right foot pain and stiffness with walking which is 
treated with shoe inserts and pain medication.  The examiner 
noted that, with the exception of shoe inserts, the Veteran 
did not require any other assistive aid such as crutches, 
braces or corrective shoes to ambulate.  After a full review 
of all of the medical evidence of record.  The examining 
physician's opinion was that the Veteran's currently 
diagnosed right foot disabilities, arthritis and fascial 
muscle calcification, were not the result of the service-
connected chip fracture to the right fifth toe.  The 
examiner's rationale was there was no deformity of the right 
fifth toe on x-ray examination.  Accordingly, the Board finds 
that this medical opinion to be more probative than that 
submitted by the Veteran's private physician.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2009).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2009).

The Veteran's service-connected residuals of a chip fracture 
of the right fifth toe are rated at a noncompensable (0%) 
disability rating under Diagnostic Code 5284 which 
contemplates other foot injuries.  A 10 percent rating is 
warranted for moderate foot injury.  A 20 percent rating 
contemplates moderately severe foot injury.  A 30 percent 
rating contemplates severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  A 40 percent disability rating is 
warrant with actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, Note. 

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the service-connected 
residuals of a chip fracture of the right fifth toe.  The 
evidence of record reveals that the Veteran had a chip 
fracture of the right fifth toe during service which healed 
without any apparent disability.  No abnormality of the feet 
was noted on separation examination in September 1954.  No 
abnormality of the right foot was noted on VA examination in 
1956, with the exception of the Veteran's subjective 
complaints of discomfort.  There is no medical evidence 
showing any complaints of symptoms related to the inservice 
chip fracture for a period of almost half a century.  The 
medical evidence of record does reveal that the Veteran has 
complaints of right foot pain and diagnoses of current right 
foot disabilities including:  arthritis for the right great 
(first) toe, a heel spur, and plantar fascia muscle 
calcification.  However, the probative medical evidence of 
record indicates that the present disabilities of the right 
foot are not related to the chip fracture of the fifth toe 
during service, which occurred over half a century earlier.  

The Board has also considered rating the Veteran's service-
connected right foot disability under all other Diagnostic 
Codes related to disabilities of the feet.  However, none of 
the other Diagnostic Codes are appropriate to rate the 
Veteran's disability.  Specifically, the other Diagnostic 
Codes are used to rate disabilities manifested by flatfoot; 
weak foot; claw foot; metatarsalgia; hallux valgus; hallux 
rigidus; hammer toe; and/or, non union or malunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 - 5283.  However, the medical evidence of record 
does not indicate the current presence of any of these 
disabilities.  The Board has also considered rating the 
Veteran's service-connected residuals of a chip fracture of 
the right fifth toe under the Diagnostic Code for arthritis.  
While the medical evidence or record does reveal that the 
Veteran has arthritis, degenerative joint disease, of the 
right great toe, it does not relate the disability to the 
Veteran's inservice chip fracture of the right fifth toe.  
Rather, all x-ray evidence fails to show any abnormality of 
the right fifth toe.  As such, rating the Veteran's 
disability under the Diagnostic Codes for arthritis is also 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

As the competent medical evidence of record does not reveal 
any current disability or symptoms attributable to the chip 
fracture of the right fifth toe during service, a compensable 
disability rating must be denied.  

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assignment of a 
disability ratings in excess of those noted above the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable disability rating for the service-connected 
residuals of a chip fracture of the right fifth toe is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


